Citation Nr: 9908136	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  98-04 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for neurologic disorders 
secondary to exposure to carbon tetrachloride.

2. Entitlement to service connection for a stomach disorder 
secondary to exposure to carbon tetrachloride.

3. Entitlement to service connection for a skin disorder 
secondary to exposure to carbon tetrachloride.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from February 1952 to January 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1997 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Albuquerque, New Mexico.

The Board notes that in a VA Form 9 filed in March 1998, the 
veteran requested a hearing before a Member of the Board, but 
subsequently withdrew this request in April 1998 
correspondence.  See 38 C.F.R. § 20.702 (e) (1998).  In 
addition, the veteran has submitted additional evidence in 
support of his claim which has not been considered by the RO.  
He has also submitted a waiver of consideration of this 
evidence by the RO.  See 38 C.F.R. § 20.1304 (c) (1998).  
Therefore, this case is properly before the Board for 
adjudication.

The Board notes that in a VA Form 21-4138 dated in October 
1997, the veteran requested service connection for depression 
secondary to carbon tetrachloride exposure.  This issue has 
not previously been addressed and is therefore referred to 
the RO for appropriate action.

The issues of entitlement to service connection for skin and 
stomach disorders will be addressed in the REMAND portion of 
this decision.


FINDING OF FACT

There is no competent medical evidence of a current diagnosis 
of any neurologic disorder.



CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for neurologic 
disorders caused by exposure to carbon tetrachloride.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the veteran's service 
medical records are not available.  The Board recognizes its 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt in cases where such 
records are unavailable.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992).  
The RO has made at least four requests to the National 
Personnel Records Center (NPRC) for the veteran's records.  
The NPRC responded that the veteran's records could not be 
located, may have been destroyed in a fire, and could not be 
reconstructed.

Relevant Law and Regulations

Service connection

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. 3.303(a) (1998).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 3.303(d).

Well grounded claims

The threshold question in this case is whether the veteran 
has presented evidence a of well-grounded claim, that is, a 
claim which is plausible, meritorious on its own or capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Although the claim need 
not be conclusive, it must be accompanied by evidence which 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the United 
States Court of Veterans Appeals (Court) stated that in order 
for a claim to be well grounded, that is plausible, there 
must be competent evidence of (1) a current disability (a 
medical diagnosis), (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
(3) a nexus between the in-service injury or disease and the 
current disability.  This must be established by competent 
medical evidence.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) and cases cited therein.

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

A medical treatise which discusses the plausibility of a link 
between a current disability and the incurrence of an injury 
can be sufficient to meet the nexus requirement if the 
treatise evidence discusses the relationship between the two 
with a "degree of certainty such that . . . there is at 
least plausible causality based upon objective facts . . . "  
Wallin v. West, 11 Vet. App. 509, 514 (1998); citing Sacks v. 
West, 11 Vet. App. 314, 317 (1998).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Pertinent Facts

The NPRC indicated in October 1996 that they were unable to 
locate the veteran's service medical records, which may have 
been destroyed by fire.

The veteran underwent a VA general medical examination in 
October 1996.  The veteran complained of heartburn and 
regurgitation of food, musculoskeletal aches and pains as 
well as a history of basal cell carcinoma.  Physical 
examination revealed no abnormalities of motor status, 
coordination or reflexes.  There was an area of loss of 
tactile sensation which the examiner found to be strongly 
suggestive of carpal tunnel syndrome. 

In November 1996, the veteran submitted a claim for service 
connection of various disabilities related to exposure to 
carbon tetrachloride in service.  In a statement submitted by 
the veteran in April 1997, he alleged that he was exposed to 
carbon tetrachloride while in service.  He also stated that 
it is common knowledge that carbon tetrachloride was used 
extensively as a cleaning agent by Army field artillery 
during the Korean War.

In May 1997, the veteran reported that he suffered carbon 
tetrachloride poisoning from April to May 1953.  In July 
1997, the NPRC responded to the RO's June 1997 request for 
the veteran's service medical that morning reports for the 
61st Field Artillery Battalion, C Company from 3/1/53 to 
5/31/53 were searched, but that no remarks pertaining to the 
veteran's allegations were found.

In an August 1997 statement, the veteran alleged that after 
cleaning equipment on one occasion, he reported to sick call 
at the field dispensary with nausea and lung pain.  He 
contended that exposure to carbon tetrachloride is related to 
his current health problems.


Outpatient treatment records from the VAMC in Albuquerque, 
New Mexico dated from January 1995 to August 1997 are of 
record.  These records reflect treatment for various 
conditions, including intermittent numbness of the veteran's 
appendages and difficulty swallowing.

A VA neurological examination was conducted in October 1997.  
The veteran reported a history of exposure to carbon 
tetrachloride in Korea.  He said that he did not have any 
problems during that time except on one occasion when he 
vomited and was sick for several days.  He reported having 
headaches for the past ten years.  He also reported left 
shoulder numbness which he said was related to a "collar 
bone accident" in high school.  Mental, motor, sensory and 
cerebellar examinations were normal.  The examiner noted the 
veteran's history of exposure to carbon tetrachloride in the 
military service.  The examiner concluded that he found no 
objective neurologic problems which could clearly be related 
to carbon tetrachloride exposure.

In February 1998, the veteran's representative submitted a 
document entitled Toxicological Profile for Carbon 
Tetrachloride, U.S. Department of Health and Human Services.  
(hereinafter referred to as Article I).  In August 1998, the 
veteran submitted three additional articles regarding carbon 
tetrachloride which he obtained from the Internet entitled 
Carbon Tetrachloride, Agency for Toxic Substances and Disease 
Registry (September 1995)(hereinafter referred to as Article 
II); Carbon Tetrachloride, Agency for Toxic Substances and 
Disease Registry Health Statement (December 1989) 
(hereinafter referred to as Article III); and Carbon 
Tetrachloride (CC14)Chemical Backgrounder, Environmental 
Health Center (July 1997) (hereinafter referred to as Article 
IV). 

Analysis

As stated above, in order for a claim to be well-grounded, 
there must be competent evidence of (1) a current disability 
(a medical diagnosis), (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
(3) a nexus between the in-service injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The veteran has alleged that he has neurologic disorders 
which are the result of exposure to carbon tetrachloride in 
service.  There is no official evidence of record of such 
exposure.  However, as discussed above, the veteran's service 
medical records are missing.  Moreover, his evidentiary 
assertions as to his in-service exposure to carbon 
tetrachloride must be accepted as true for the limited 
purpose of determining whether his claim is well-grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  Therefore, the 
second prong of Caluza, in-service exposure, has been met for 
the limited purpose of determining whether the veteran's 
claim is well-grounded.

The Board finds, however, that the first prong of Caluza has 
not been met.  
In order for a claim to be well grounded, there must be a 
current disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In this case, there is no medical evidence of a 
current neurologic disorder.  The examiner who conducted the 
October 1997 VA neurological examination found no evidence of 
any neurologic disability, and there is no other medical 
evidence which indicates that the veteran has a neurological 
disorder.

Although the veteran alleges that he currently has neurologic 
disorders, there is no evidence which demonstrates that he 
has medical expertise.  As a lay person, he is not competent 
to make a medical diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Consequently, the claim of 
entitlement to service connection for neurologic disorders is 
not well grounded.  See Rabideau, 2 Vet. App. at 144 and 
Chelte, 10 Vet. App. at 271.

The Board notes that there is treatise evidence in the claims 
file which was submitted by the veteran in support of his 
claim.  The treatises discuss a link between carbon 
tetrachloride exposure and neurologic disorders.  Pursuant to 
Wallin, had the veteran been diagnosed with a neurologic 
disorder, these treatises would arguably have been sufficient 
to fulfill the third prong of Caluza.  However, since there 
is no medical evidence of a current neurological disability, 
the matter the existence of  nexus evidence is moot.    

Based upon the foregoing analysis, the veteran's claim must 
be denied as not well grounded.

Additional matters

The veteran has contended that the VA examination was 
inadequate; his representative has suggested a remand for 
another examination.  However, in the absence of a well-
grounded claim, VA is under no further duty to assist him in 
developing facts pertinent to the claim. 38 U.S.C.A. § 
5107(a).

VA's duty to assist depends upon the particular facts of the 
case, and the extent to which VA has advised the claimant of 
the evidence necessary to support a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995). The Court has 
recently held that the obligation exists only in the limited 
circumstances where the veteran has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  In this case, VA is not on notice of any known and 
existing evidence which would render the veteran's claim 
plausible. The Board's decision serves to inform the veteran 
of the kind of evidence which would be necessary to make his 
claim well grounded, in particular competent medical evidence 
of a current neurological disability.


ORDER

A well-grounded claim not having been submitted, the claim 
for service connection of neurologic disorders caused by 
exposure to carbon tetrachloride is denied.


REMAND

In a November 1997 rating decision, the RO denied service 
connection for skin and stomach conditions.  In a December 
1997 letter, the RO notified the veteran of the decision.  A 
January 1998 letter submitted by the veteran indicates that 
the veteran desires to contest the denial of these claims.  
To date no statement of the case (SOC) has been issued with 
regard to these claims.

The Board finds that the issues of entitlement to service 
connection for skin and stomach conditions have been placed 
in appellate status by the filing of a notice of disagreement 
(NOD).  Thus, the claim must be remanded to the RO for the 
preparation of a Statement of the Case (SOC).  See Godfrey v. 
Brown, 7 Vet. App. 398, 408-10 (1995); see also Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996)  [Pursuant to 38 U.S.C. 
§ 7105(a), (d)(1), (3), an NOD initiates appellate review in 
the VA administrative adjudication process; and the request 
for appellate review is completed by the claimant's filing of 
a substantive appeal (VA Form 1-9 Appeal) after an SOC is 
issued by VA]; VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
[noting in the comments that, if an issue is raised on the 
record for the first time before the Board, the proper course 
of action, consistent with the governing VA statutes and 
regulations, is for the Board to "remand" the issue to the 
RO for further development].

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should issue a statement of the 
case with respect to the issues of 
entitlement to service connection for a 
skin condition and for a stomach 
condition.

The case should only be returned to the Board 
following the issuance of the statement of the case 
if it is perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130; see also In re Fee Agreement of Cox, 10 Vet. 
App. 361, 374 (1997) (absent an NOD, an SOC, and a 
Form 1-9, the Board of Veterans' Appeals [is] not 
required-indeed, it ha[s] no authority-to proceed 
to a decision) (citation omitted).



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

